Citation Nr: 1300049	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  11-21 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1944 to December 1946.

This appeal to the Board of Veterans' Appeals (Board) is from August and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Board notes that the August 2011 Appeal To Board of Veterans' Appeals (VA Form 9), indicated a request for a hearing before the Board via video conference.  However, an October 2012 Report of Contact indicates the Veteran, through his representative, cancelled his hearing request.  38 C.F.R. § 20.704(d) (2012).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On a November 2012 statement submitted prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for bilateral hearing loss.

2.  On a November 2012 statement submitted prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement service connection for bilateral hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of the appeal of the issue of entitlement service connection for tinnitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

On November 1, 2012, a statement received from the Veteran's representative stated that the Veteran wished to withdraw from appellate consideration his claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Board notes the statement is dated October 31, 2010; however, the facsimile date stamp reflects it was sent on October 31, 2012.  As such, the Board concludes the October 31, 2010 date is a typographical error on the part of the representative.  

Additionally, while his representative submitted statements on November 8, 2012 indicating the Veteran has no further arguments to present in support of his claims, and a Motion to Advance the claims on the docket, these statements make no clear assertions contrary to the clearly expressed wishes of the Veteran to withdraw these appeals.  Hence, the Board finds that the Veteran's clearly expressed wishes control this situation, not those implied by his representative.  

The Board finds that the Veteran's written statement indicating his intention to withdraw his claims on appeal satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  


As the Veteran has withdrawn his appeals concerning entitlement to service connection for bilateral hearing loss and tinnitus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims on appeal and they are dismissed. 


ORDER

The appeal as to the claim of entitlement to service connection for bilateral hearing loss is dismissed.  

The appeal as to the claim of entitlement to service connection for tinnitus is dismissed.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


